UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6816


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRENCE J. WHITE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (3:01-cr-00190-LMB-1)


Submitted:    October 21, 2008              Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence J. White, Appellant Pro Se.     John Staige Davis, V,
Brian Lee Whisler, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terrence J. White appeals the district court’s order

denying relief on White’s motion for reduction of sentence filed

pursuant to 18 U.S.C. § 3582(c)(2) (2000).        We have reviewed the

record   and   find   no   reversible   error.   Accordingly,   we   deny

White’s motion for remand and affirm for the reasons stated by

the district court.        United States v. White, No. 3:01-cr-00190-

LMB-1 (E.D. Va. May 2, 2008).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                    2